IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Pocono Manor Investors, LP,       :
                Petitioner        :
                                  :
      v.                          : No. 133 M.D. 2018
                                  : ARGUED: March 13, 2019
Department of Environmental       :
Protection of the Commonwealth of :
Pennsylvania and Environmental    :
Quality Board of the Commonwealth :
of Pennsylvania,                  :
                   Respondents    :


BEFORE:    HONORABLE MARY HANNAH LEAVITT, President Judge
           HONORABLE RENÉE COHN JUBELIRER, Judge
           HONORABLE PATRICIA A. McCULLOUGH, Judge
           HONORABLE ANNE E. COVEY, Judge
           HONORABLE MICHAEL H. WOJCIK, Judge
           HONORABLE CHRISTINE FIZZANO CANNON, Judge
           HONORABLE ELLEN CEISLER, Judge


                                ORDER

     NOW, this 5th day of June, 2019, it is ordered that the above-captioned
Memorandum Opinion, filed May 6, 2019, shall be designated OPINION and shall
be REPORTED.




                                   ELLEN CEISLER, Judge